

117 SRES 307 ATS: Congratulating the Mississippi State University baseball team on winning the 2021 National Collegiate Athletic Association Division I baseball championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 307IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Wicker (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Mississippi State University baseball team on winning the 2021 National Collegiate Athletic Association Division I baseball championship.Whereas, on Wednesday, June 30, 2021, the Mississippi State University baseball team won the 2021 National Collegiate Athletic Association (referred to in this preamble as the NCAA) College World Series at TD Ameritrade Park in Omaha, Nebraska;Whereas, by defeating Vanderbilt University 9-0, the Mississippi State University baseball team became the first team in Mississippi State University history to win an NCAA National Championship, wrapping it in maroon and white;Whereas the Mississippi State University baseball team has appeared in 3 consecutive NCAA College World Series, totaling 12 appearances in school history;Whereas on June 20, 2021, the Mississippi State University baseball team recorded 21 strikeouts, which set an NCAA College World Series single-game team record;Whereas Will Bednar was named the 2021 NCAA College World Series Most Outstanding Player;Whereas catcher Logan Tanner, first baseman Luke Hancock, shortstop Lane Forsythe, outfielders Tanner Allen and Rowdey Jordan, and pitcher Will Bednar were named to the 2021 NCAA College World Series All-Tournament Team;Whereas Tanner Allen was named the 2021 Southeastern Conference Player of the Year and the 2021 American Baseball Coaches and Rawlings Sporting Goods National Player of Year;Whereas Head Coach Chris Lemonis was named the 2021 National Coach of the Year by Collegiate Baseball Newspaper;Whereas Chris Lemonis is the first Division I head coach to reach the NCAA College World Series in his first 2 seasons as head coach of a program in the Super Regional era and just the fifth all-time in NCAA history;Whereas Dudy Noble Field at Polk-DeMent Stadium on the campus of Mississippi State University holds the NCAA Division I baseball on-campus attendance record and regularly attracts record crowds;Whereas the Mississippi State University baseball team under the leadership of Head Coach Chris Lemonis displayed outstanding dedication, teamwork, and sportsmanship throughout the 2020–2021 season; andWhereas the Mississippi State University baseball team has brought great pride and honor—(1)to Mississippi State University;(2)to loyal fans of Mississippi State University; and (3)to the entire State of Mississippi: Now, therefore, be itThat the Senate—(1)congratulates the Mississippi State University baseball team, including the athletes, coaching staff, administration, faculty, students, and alumni, on winning the 2021 National Collegiate Athletic Association Division I baseball championship;(2)recognizes Mississippi State University for its excellence as an institution of higher education; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the President of Mississippi State University, Dr. Mark Keenum;(B)the Athletic Director of Mississippi State University, John Cohen; and(C)the Head Coach of the Mississippi State University baseball team, Chris Lemonis. 